ROSENN, Circuit Judge,
concurring and dissenting.
I concur and join in Parts I, II, and subsections (2) and (3) of Part III of the well-drafted majority opinion. However, I do not agree that any part of the Warren Hills School Board’s (WHSB or Board) policy to combat racial harassment in its elementary and public schools was impermissible or unconstitutional. I therefore respectfully dissent from the majority’s decision that the District Court abused its discretion in denying a preliminary injunction, particularly on a record comprised of affidavits and not testimony, that sought to enjoin enforcement of the School Board’s anti-racial harassment policy.
I.
WHSB adopted its anti-racial harassment policy “in response to a pattern of disturbing racial incidents.” (Maj. op. at 246) The first racial incident occurred in October 1999 at the high school when a white student dressed for Halloween appeared at the school wearing overall jeans, a straw hat, and a thick rope around his neck. The student had tied the rope in a noose and blackened his face. The majority describes the growing pattern of incidents at the high school during the year 2000-2001, the many students “deeply offended” by the racial incidents, and the new student recently enrolled at the high school who was physically threatened at his home by a large group of teenagers. I, therefore, will not repeat them. “The District Court also found the racial tension spilled over into the classroom, displacing class lessons with discussions about racial relations.” (Maj. op. at 247)
The Warren Hills High School (WHHS) consists of approximately 1200 students from grades seven to twelve. Fewer than sixty of those are African-American. An indication of the depth to which racial harassment had descended at the high school by the time the WHHS adopted its anti-harassment policy is a series of actions by students and the School District to achieve relief. In May 2000, Hester German, a high school sophomore, filed a complaint with the Warren County Human Relations Commission alleging racial harassment. Her complaint noted concerns about students wearing T-shirts with the Confederate flag, some of which also had the word “Redneck.” As a result, the School District initiated a program to promote the value of diversity and assured the Human Relations Commission that it would monitor the situation carefully. By the beginning of the school year, 2000-2001, the severity of racial relations had escalated. Students not only wore Confederate flags on their T-shirts but gang-like behavior commenced with racially-*270fired hate groups known as “Hicks” appearing at the high school.
In October 2000, the Warren County Human Relations Commission submitted a letter to the School Board in support of the Board’s efforts to deal with racial bias on an individual basis. On October 20, 2000, as the majority observes, the School District’s Mediation Coordinator, Timothy Downs, issued an internal report concerning the racial strife at the high school during the preceding month. The report stated: “At this time, this issue is too complex, involves too many people, and is too controversial for Peer Mediation Services.” (Maj. op. at 248-49) With racial harassment escalating, a fight occurred between a black student and a white student that resulted in a concussion and stitches for one of the students. (Maj. op. at 248)
Racial harassment at the high school continued unabated between October 2000 and February 2001. The Board increasingly became concerned for the safety of the minority population at the high school. Having exhausted its resources at independent intervention, the Board and its school superintendent, Merluzzi, concluded that the “minority population was at significant risk from, not only verbal and intimidating harassment, but also ... physical violence.” The Board thereupon researched anti-harassment policies around the country and ultimately selected a policy that it concluded best fit the situation at hand — a policy that had been upheld by the Court of Appeals for the Tenth Circuit. Shockingly, within days after the adoption of the policy, sexually and racially obscene graffiti were found in the boys’ and girls’ restrooms, too vulgar to repeat.
The anti-racial harassment policy adopted on March 13, 2001, by the School Board provides in pertinent part:
Racial Harassment or Intimidation
District employees and student(s) shall not racially harass or intimidate other student(s) or employee(s) by name calling, using racial or derogatory slurs, wearing or possession of items depicting or implying racial hatred or prejudice. District employees and students shall not at school, on school property or at school activities wear or have in their possession any written material, either printed or in their own handwriting, that is racially divisive or creates ill will or hatred. (Examples: clothing, articles, material, publications or any item that denotes Ku Klux Klan, Arayan Nation— White Supremacy, Black Power, Confederate flags, or articles, Neo-Nazi or any other “hate” group. This list is not intended to be all inclusive.)
The policy plainly is directed at student misbehavior. It is a code of conduct admonishing students and begins with an opening statement not to “racially harass or intimidate other student(s) or employee(s) by name calling, using racial or derogatory slurs, wearing or possession of items depicting or implying racial hatred or prejudice.” The balance of the operative paragraph amplifies the opening statement directing employees and students while at school not to wear or possess “any written material ... that is racially divisive or creates ill will or hatred.” This statement is followed by examples such as items denoting the Ku Klux Klan, White Supremacy, Black Power, Confederate flags, neo-Nazi or any other hate groups. It is essentially a policy obviously designed to curb student racial misbehavior, prejudice and hatred and to encourage civility and respect for the rights of other students. Nothing in it prohibits or discourages protected freedom of expression. The policy complements the mission of the school to prepare pupils for citizenship, *271and to promote human values and a peaceful society. It is not a speech code “disfavored for[its] tendency to interfere with or silence protected speech.” (Maj. op. at 268)
II.
The plaintiffs, one in the Middle School and the other in high school, assert a First Amendment right to wear a T-shirt with the word “Redneck” printed on it. Relying on Tinker v. Des Moines Independent Community School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969) and our recent decision in Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200 (3d Cir.2001), they argue that wearing the T-shirt is protected speech and that applying the policy to ban wearing it violates their First Amendment rights. In Tinker, the court declared that neither students nor teachers “shed their constitutional rights to freedom of speech or expression at the school-house gate.” Id. at 506, 89 S.Ct. 733. However, the right of freedom of expression is not absolute. The Court recognized the right of a student to express opinions with the proviso that “he does so without ‘materially and substantially inter-fer[ing] with the requirements of appropriate discipline in the operation of the school,’ and without colliding with the rights of others.” 393 U.S. at 503, 89 S.Ct. 733 (quoting Burnside v. Byars, 363 F.2d 744, 749 (5th Cir.1966)).
In his concurrence, Mr. Justice White deemed it appropriate to note that “the Court continues to recognize a distinction between communicating by words and communicating by acts or conduct which sufficiently impinges on some valid state interest.” Id. at 515, 89 S.Ct. 733. In the instant case, the plaintiffs raise First Amendment rights to communication by conduct, not oral speech. In his concurrence, Mr. Justice Stewart stated that he could not share the majority’s assumption “that, school discipline aside, the First Amendment rights of children are coextensive with those of adults.” Id. at 515, 89 S.Ct. 733.
The facts in Tinker differ from what we have here. In Tinker, the students wore black armbands to express a political point of view — publicizing their objections “to the hostilities in Vietnam and their support for a truce.” Id. at 504, 89 S.Ct. 733. In the instant case, it is difficult to find much expression in the T-shirt, although the plaintiffs claim that the expression is one “about being a ‘Redneck sports fan,’ ” not much of an expression of an idea. However, the school authorities saw in it an inflammatory identification with the Hicks and racial harassment.
In Tinker, the Supreme Court noted that the wearing of the armbands “in the circumstances of this case was entirely divorced from actually or potentially disruptive conduct by those participating in it. It was closely akin to ‘pure speech.’ ” Id. at 505, 89 S.Ct. 733. The Court distinguished between a situation involving “pure speech” and one involving aggressive, disruptive action or even group demonstrations. There was no evidence whatever in Tinker of any interference “with the schools’ work or of collision with the rights of other students to be secure and to be let alone.” Id. at 508. By contrast, in the instant case, we have evidence of widespread racial harassment of students, disruption of school teaching, violence, interference with the rights of other students, and the subjection of male and female students to sexual and racial obscenities. The effect on many students was offensive, distressing, and profound. As Superintendent Merluzzi and the Board concluded, “there had been significant disruption in the school and ... the population was at significant risk from not only verbal and *272intimidating harassment but also, increasingly, the risk of physical violence.”
The plaintiffs argue that a restriction on free expression does not “pass constitutional muster” unless the school can “point to a well-founded expectation of disruption — especially one based on past incidents arising out of similar speech.” Cf. Saxe, 240 F.3d at 211. They assert that because there have never been any racial incidents relating to the T-shirt or the word “redneck,” the decision to ban T-shirts is not based on a “specific and significant fear of disruption.” This argument lacks merit. First, as Judge Scirica observed at oral argument, plaintiffs’ position represents an “almost impossible standard to satisfy.” Second, the School Board can point to evidence of disruption, or to a well-founded expectation of disruption or interference with the rights of other students. In Tinker, the court not only spoke of the school’s fear of disruption but added another important dimension. The Court also expressed concern over whether the challenged conduct “would substantially interfere with the work of the school or impinge upon the rights of other students.” 393 U.S. at 509, 89 S.Ct. 733. These are conditions and concerns that also weighted heavily on the WHSB.
Under such circumstances as confronted the WHSB, the Supreme Court has held that officials are not entirely helpless. Even under less disruptive and racially harassing circumstances than the WHSB confronted, the Court has recognized the highly appropriate function of public school education “to prohibit the use of vulgar and offensive terms in public discourse.” Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 683, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986). The Court upheld in that case a disciplinary rule proscribing “obscene” language and sanctions for a lewd speech by a high school student. Here, we have obscenities and much more. The Court in Fraser emphasized the importance of public education to prepare pupils for citizenship and the “fundamental values of habits and manners of civility essential to a democratic society [that tolerates] divergent political and religious views, [but which] also take into account consideration of the sensibilities of others, and, in the ease of a school, the sensibilities of fellow students.” Id. at 681, 106 S.Ct. 3159.
The Fraser Court also echoes New Jersey v. T.L.O., 469 U.S. 325, 340-342, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), holding that “the constitutional rights of students in public schools are not automatically coextensive with the rights of adults in other settings.” Id. at 682, 106 S.Ct. 3159. It does not follow that because an offensive form of expression may not be prohibited for adults under certain circumstances that “the same latitude must be permitted to children in a public school.” Fraser, 478 U.S. at 682, 106 S.Ct. 3159.
In Hazelwood Sch. Dist. v. Kuhlmeier, the Supreme Court concluded that the standard articulated in Tinker for determining when a school may punish student expression need not also be the standard governing a school’s refusal to lend its name and resources to the dissemination of school expression. Instead, the Court held that “educators do not offend the First Amendment by exercising editorial control over the style and content of student speech in school-sponsored expressive activities so long as their actions are reasonably related to legitimate pedagogical concerns.” 484 U.S. 260, 273, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988) (footnote omitted). The Court also observed, of pertinence here, that the education of the Nation’s youth is primarily the task “of parents, teachers, and state and local school officials, and not of federal judges.” *273Id. The Court made the point that only when the decision to censor a vehicle of student expression has no valid educational purpose is the First Amendment so directly and sharply implicated as to require judicial intervention to protect students’ constitutional rights. Here, the T-shirt had no valid educational purpose and the School Board’s policy had a legitimate pedagogical concern.
The plaintiffs contend, however, and the majority apparently agrees, that their “Redneck Sports Fan” T-shirt did not “materially and substantially interfere” with the school’s work or the rights of other students. Confronted with an acute, critical problem of racial harassment, intimidation, and violence as was the WHHS, the decision whether the wearing of the shirt “materially and substantially interfered” with the school’s work and the rights of other students was best determined by the school authorities. The school authorities were on the firing line; they were in a position to feel the heat of the fray, perceive the tensions and intimidation, and see the effect on school classes. Federal judges, especially in this case where no witnesses have testified, have only a cold, lifeless record.
Yet, even on this record, there is substantial evidence in the affidavits from which to determine that the “Redneck” T-shirt materially and substantially interfered with the school’s work and the rights of other students. The racial harassment at the school commenced with T-shirts. Offensive Confederate flags were indisputably emblazoned on the shirts. Before the adoption of the policy, Tom Sypniewski, the older of the three brothers and initially a plaintiff, had been observed in the high school with the Confederate flag displayed on the back of his shirt. Immediately after the policy was instituted, he wore the “Redneck” T-shirt to school. The school newspaper reported that he wore the shirt “because it is associated with the words ‘redneck’ and ‘hick,’ ” a term by which he and his friends refer to themselves.
Tom previously had been photographed in the Newark Star Ledger wearing a shirt that stated “not only am I perfect, but I’m a redneck too,” with a Confederate flag illustrated on the word “redneck.” He also had been observed pre-policy wearing a shirt with the Confederate flag displayed. There had been a two-year pattern of disruption and interference with classes and students before the adoption of the harassment policy, focused in the early stages on the use of the Confederate flag by a group known as the “Hicks.”28 Many students believed that the Hicks were also known as the Rednecks.29 The perception of the school newspaper when Tom was photographed wearing the T-shirt immediately after the adoption of the anti-harassment policy that the Rednecks and the Hicks were associated together was also a perception of the school authorities.
Plaintiffs also assert that “redneck” is not pejorative and, therefore, the policy should not have been applied to it; they claim it is an innocuous synonym for “hick.” This argument is unavailing. Although they acknowledge that the District *274Court used Webster’s Third New International Dictionary to determine that “redneck” is defined as a “white member of the Southern rural laboring class,” they ignore the most salient portion of the District Court’s definition: that the term “redneck” is “usually used disparagingly.” “Redneck” and “hick,” though similar terms, had become identified at the high school with some form of racial and divisive animus. The District Court recognized that the words “while certainly not identical, are quite similar, particularly given the overall school context.” (Dist. Ct. op. at A-68) The District Court further found similarities “between the Confederate flag and the term ‘redneck’ as well indicated, for instance, by German’s complaint about a shirt with both the words ‘redneck’ and a Confederate flag.”
Superintendent Merluzzi and Assistant Principal Griffith, in determining how the “redneck” T-shirt was or would be perceived by the student body on the heels of the disruptive effect of the Confederate flag on student T-shirts, had a “well founded expectation of disruption” and interference with the rights of the other students. The “defendants here have presented substantial evidence of disruption that constitutes a solid foundation for fear of future disruption.” (Maj. op. at 262-63) In addition, there is substantial evidence that wearing T-shirts, whether depicting the Confederate flag or “redneck,” were symbols of racial intolerance and divisiveness to the students and faculty that substantially interfered with school operations and invaded the rights of other students. Tinker spoke not only in terms of disruption of school activities but in the disjunctive, interference with the rights of others.
Finally, the appellants assert that the policy has been discriminatorily applied because Tom was disciplined for wearing the T-shirt and Brian was not. This argument also fails. First, the Board has recognized that “in hindsight action should have been taken” against Brian, too. Moreover, although the policy is district-wide, there is no reason that the policy must have the same breadth in the middle school that it has in the high school. The high school has been the major racial battleground; indeed, neither party has made this Court aware of any racial incidents occurring in the middle school. What is likely to have a disruptive effect in one environment is not necessarily likely to have the same effect in another. The School Board reasonably concluded that due to the two-year cycle of racial harassment the T-shirt posed a threat of disruption and interference with the rights of other students in the high school that was not present in the middle school. The School Board did not apply the antiracial harassment policy unconstitutionally.
III.
The plaintiffs also assert that the policy is facially unconstitutional in its entirety. I agree with the majority that striking down a statute or a school regulation because it is overbroad on its face is “strong medicine.” As the Court stated in New York v. Ferber, 458 U.S. 747, 769, 102 S.Ct. 3348, 73 L.Ed.2d 1113 (1982), facial unconstitutionality is employed “with hesitation, and then only as a last resort.” This is particularly true in an elementary and high school environment where “the over-breadth doctrine warrants a more hesitant application ... than in other contexts.” (Maj. op. at 258-59) The reasons are obvious and well stated by the majority. It notes that here, “the history of racial hostility demonstrates the policy was intended to address a particular and concrete set of problems involving genuine disruption.” (Maj. op. at 261-62) Nonetheless, the majority holds that the anti-racial policy “di*275rected at material that ‘creates ill will’ is unconstitutional.” (Maj. op. at 265)
The policy is entitled “Racial Harassment or Intimidation,” and the introductory sentence focuses on conduct depicting hatred or prejudice. As to the second sentence in which the phrase “creates ill will” appears, it is conjoined with school activities and materials that are “racially divisive or create[ ] ill will or hatred.” Thus, the ill will phrase is limited to students and employees of the WHSD “at school, on school property or at school activities.” As to the students at this school, it appears plain that they are not to wear or possess items at school that will create ill will, and thus aggravate the racial harassment at the school.
The Court of Appeals for the Tenth Circuit, in construing these precise words in a similar school policy challenged by a student as overbroad, held that the policy “does not threaten protected speech and is not unconstitutionally overbroad.” West v. Derby Unified Sch. Dist. No. 260, 206 F.3d 1358, 1368 (10th Cir.2000). The Merriam Webster Collegiate Dictionary, 9th ed. (1990) defines “ill will” and “malice” as synonymous. The term “malice” has been in use in legal jurisprudence for centuries and is well defined in both criminal and civil law. Black’s Law Dictionary, 7th ed. (1999) also defines it in a nonlegal context as “ill will; wickedness of heart.” This court defined the term “malice” in Lippay v. Christos, 996 F.2d 1490 (3d Cir.1993) which involved a malicious prosecution claim, as “ill will in the sense of spite ... or its use for an extraneous improper purpose.” Id. at 1502. The term “malice” appears frequently in the case law, and like “ill will,” has a well developed legal meaning. Malice generally means that harm is inflicted intentionally and without justification or excuse. See, e.g., Ideal Dairy Farms v. John Labatt, Ltd., 90 F.3d 737, 747 (3d Cir.1996). Therefore, as used in the anti-racial policy here, conduct that creates ill will or malice has a well defined meaning. It is not overbroad, especially in a high school setting where the school authorities are not drafting a statute but only a policy for students.
Running through each of these definitions is an element of enmity, spite, or improper purpose — “wickedness at heart.” Moreover, in this case we deal not with pure speech but student conduct. I therefore disagree with the majority’s statement that “[a]s a general matter, protecting expression that gives rise to ill will— and nothing more — is at the core of the First Amendment.” (Maj. op. at 264-65) There is more here, much more, in light of the decisions referred to above and the definition of ill will. Conduct in a public school differs from pure speech in a public forum or a legislative body, especially at a time when a school is suffering from high tension, disruption, and interference with the rights of other children. At the core of a definition of “ill will” is “something more than mere offense” described by the majority. Here, we have “ill will” in the form of misconduct in a school ambience indisputably disrupted with racial divisiveness. Under such circumstances, “a serious possibility ... might be inferred” of inciting more disruption or prolonging the disruption already present.
For these reasons, the majority’s conclusion that the words ill will “expands the policy too far into the domain of protected expression” is not well founded. Even though in an adult public forum or in the public press, speech spoken with malice is unprotected, see New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964), the majority gives words of enmity and wickedness at heart in a children’s ambience an unjustifiable sense of propriety. It does this at a time when the *276Nation’s public schools are struggling for survival. Such protective construction of words, I fear, to children attending elementary and public schools may only encourage them to defy their teachers, discourage school teachers, and threaten to undermine a school system already under strong attack.
The schools of this Nation undoubtedly have contributed to giving us tranquility and to making us a more law-abiding people. Uncontrolled and uncontrollable liberty is an enemy to domestic peace.
We cannot close our eyes to the fact that some of the country’s greatest problems are crimes committed by the youth, too many of school age. School discipline, like parental discipline, is an integral and important part of training our children to be good citizens — to be better citizens.
Tinker, 393 U.S. at 524, 89 S.Ct. 733 (Black, J., dissenting).
IV.
In conclusion, it must be noted that pending before us is the denial by the District Court of a request for a preliminary injunction. The court’s decision was based on a record consisting of affidavits only, without any witness having been subjected to cross-examination. The District Court emphasized the preliminary nature of the proceedings and of its order. The denial of a preliminary injunction is committed to the sound discretion of the district judge. The scope of appellate review is narrow. Unless the trial court abused its discretion, or committed an obvious error in applying the law, we must take the judgment of the trial court as presumptively correct. Campbell Soup Co. v. Con-Agra, Inc., 977 F.2d 86, 91 (3d Cir.1992); Kershner v. Mazurkiewicz, 670 F.2d 440, 443 (3d Cir.1982) (en banc).
Under these circumstances, we should be quite deferential to the District Court’s order and affirm. Indeed, “the most compelling reason in favor of [granting a preliminary injunction] is the need to prevent the judicial process from being rendered futile by defendant’s action or refusal to act.” 11A Wright & Miller, Federal Practice and Procedure § 2947 (1995). There should be no concern here that the judicial process will be rendered futile through the District Court’s denying injunctive relief. The case will proceed to trial and the children in the meantime should behave by conforming to the school’s policy until the District Court will have acted on the application for a permanent injunction.
Moreover, “[a]s a prerequisite to the issuance of an interlocutory injunction .... [t]here must be no disputed issues of fact.” Charles Simkin & Sons, Inc. v. Massiah, 289 F.2d 26, 29 (3d Cir.1961). Here, there are many disputed facts, militating against injunctive relief. Finally, an injunction should issue “only if the movant produces evidence sufficient to convince the trial judge that all four factors favor preliminary relief.” Opticians Ass’n of America v. Indep. Opticians of America, 920 F.2d 187, 192 (3d Cir.1990). The plaintiffs simply have not met that burden, as the District Court found that several factors militate against injunctive relief. Because I do not believe the District Court erred in denying injunctive relief and that the school policy is unconstitutional as applied or facially overbroad, I respectfully dissent.

. The plaintiffs argue that the school newspaper was wrong and that Tom was not a member of the Hicks. Whether Tom was or was not a member of the Hicks is irrelevant. Relevancy lies in how the students and the paper perceived Tom, and they were under the impression that Tom wore the shirt because of his association with the Hicks.


. Superintendent Merluzzi averred, inter alia, “that [m]any of the students at the high school who are familiar with the group that calls themselves the 'hicks' are also of the opinion that this ... racially intolerant group also called themselves the 'rednecks.' ”